Title: To George Washington from John Mauritius Goetschius, 10 November 1783
From: Goetschius, John Mauritius
To: Washington, George


                  
                     
                     May it please your Excellency
                     Hackinsack 10th Novr 1783.
                  
                  The Officers of the Battalion of Militia of the County of Bergen beg leave to congratulate your Excellency on the conclusion of an arduous and important War, and the reestablishment of the Blessings of Peace.
                  Actuated by the principles of Virtue and of Patriotism your Excellency undertook the difficult Task of conducting the operations of the Field against a Powerful and enraged Enemy, and the Success with which it has pleased God to bless your Measures together with the self applauding consciousness, which a rectitude of Conduct cannot fail to inspire must certainly yield you inexpressible satisfaction and render your self enjoyment compleat.
                  Having ourselves experienced in a small degree the fatigues of a Military Life we are the more sensible of the pleasure your Excellency must feel in relief from the tumults of War and a return to the enjoyments of private Life and we ardently wish your Excellency in your retirement as great a degree of Happiness as this Life will admitt.  by order in behalf of the Officers of the Battalion
                  
                     J. Maurtius Goetschius
                     Major
                  
               